Citation Nr: 1534674	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1977 to March 1986.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a September 2007 rating decision of the RO.  In this decision the RO denied the Veteran's application to reopen the claim for service connection for a bilateral hip disability.  

In October 2011, the Veteran requested to testify before the Board via a videoconference hearing, but later cancelled this request in November 2012.  

In February 2013, the Board reopened the claim of service connection for a bilateral hip disorder and remanded the reopened claim for additional development.  After that development was completed, the case returned to the Board.  The Board denied the Veteran's claim in November 2014.  

The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued an Order granting a Joint Motion for Remand by the parties-vacating the decision and remanding this matter to the Board for further action.


FINDINGS OF FACT

The Veteran has continuously experienced bilateral hip symptoms since service.


CONCLUSION OF LAW

After affording the Veteran the benefit of the doubt, the criteria to establish service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Bilateral Hip Disability

The Veteran contends that he developed a bilateral hip disability during service and has continued to experience symptoms thereafter.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran's service treatment records show that he was seen in a medical clinic in July 1979 complaining of discomfort in his right and left upper thigh and hip regions.  He was assessed as having questionable muscle spasms.  He returned for a follow up four days later and reported no improvement with heat and range of motion exercises.  The X-ray studies were found to be normal.  A referral to physical therapy was made for spine exercises.  

A July 1979 physical therapy record shows the Veteran's complaints of bilateral inguinal pain, right greater than left, for three months.  The pain was noted only with hip flexion/extension and rotation.  There was no history of trauma and x-ray studies were normal.  The Veteran was assessed as having questionable muscle strain bilateral hips with symptoms for three months.

A July 1980 service treatment record shows that the Veteran was seen for complaints of deep aching pain of both thighs inconsistently over the symphysis pubis and greater trochanter that was worse with leg stretching and exercises.  It was noted that he had a prior visit approximately one year earlier when no problems were found with normal hip x-rays.  The present findings were unremarkable except for pain with external rotation of the hips only.  The Veteran was assessed as having vague leg pain cause unknown.  

A Physical Evaluation Board examination report in January 1986 shows a normal clinical evaluation of the Veteran's lower extremities.  

In April 1986, the Veteran underwent a bone scan due to his complaints of bilateral hip pain and history of sickle cell trait.  The record contains an impression of no current evidence for localized AVN (avascular necrosis).  The Veteran reported to a VA clinic in June 1986 for a follow up for bilateral hip pains and was assessed as having sickle thalassemia.  

In February 1987, the Veteran underwent a Periodic Physical Examination for Temporary Disability Retired List (TDRL).  With respect to the lower extremities, he was found to have decreased range of motion in the hips secondary to pain with extreme flexion.  He was assessed as having chronic hip pain, etiology unknown.  

A Formal Physical Evaluation Board Proceedings report in June 1987 notes that the Veteran's hip pain was neither unfitting nor ratable.  The report goes on to note that, even though the Veteran might have had some complaints about his hip while on active duty, it was not one of the conditions placing him on TDRL.

The VA outpatient records show that the Veteran presented for follow up in May 2003 complaining of increasing cracking in both hips and pain with rotation.  He reported undergoing x-ray studies five months earlier with his private health provider, but said he never went back.  A June 2003 addendum notes that Patrick's test was positive, bilaterally, on external examination, suggesting hip pathology.  X-ray results were pending.  

A June 2003 private medical record reflects the Veteran's complaint of hip pain.  He was seen again in July 2003 complaining of bilateral hip pain since his days in the military.  He complained of pain with movement and said the pain went away, but came back.  He had a noted history of sickle cell trait.  He was assessed as having bilateral hip strain.

In September 2003, the Veteran presented to a VA primary triage care clinic requesting referral to the orthopedic clinic.  He reported having continuous, aching pain in his hips, relieved with Motrin.  

A September 2003 VA primary care resident follow up record shows that x-ray studies taken in June 2003 revealed minimal degenerative change in the hips.  The Veteran was assessed as having chronic hip pain, unchanged since last visit.  He was to be referred to physical therapy and Physical Medicine and Rehabilitation Services (PMR) for evaluation and possible therapy to help stabilize hip joints and reduce pain.

In November 2003, the Veteran underwent a PMR consultation for chronic hip pain with no history of trauma.  His pain was reportedly worse with prolonged sitting and walking.  He also described a pop/click sensation over the lateral hip.  He was assessed as having iliotibial band syndrome and bilateral trochanteric bursitis.  

A physical therapy consult record in December 2003 shows that the Veteran worked for the Post Office.  It also shows that he was given exercises to perform to reduce his pain.  A later record in December 2003 shows that the Veteran was unable to perform any exercises because he said it exacerbated the numbness in his hips.

In a statement received in January 2004, the Veteran said that he injured his hips performing his duties in service as a truck driver.  He said these duties included moving heavy equipment from one place to another, climbing up and off equipment and doing road marches.

A VA physical therapy educational consultation record in February 2004 reflects the Veteran's report of having bilateral hip pain for over eight years.  

The VA outpatient records from 2005 to 2007 show that the Veteran continued to complain of right and left hip pain and reflect diagnoses of hip osteoarthritis.  There is also a November 2008 VA outpatient record that contains an assessment of degenerative joint disease, bilateral hips.  

A June 2007 treatment verification record shows that the Veteran was seen by a private physician at that time and was diagnosed as having osteoarthritis, bilateral hips.  This record also shows that bilateral hip x-ray studies in 2004 and 2006 showed mild degenerative arthritis.  It further notes that "[the Veteran's] military service [might] have contributed to this disease".

On file is a June 2009 private medical statement that assessed the Veteran as having osteoarthritis of the hip and stated that "[a]fter review of [the Veteran's] military records dating back to 1986, it [was] likely that his current problems [were] a result of military service".  

In March 2013, the Veteran underwent a VA examination for his claimed bilateral hip disability.  After examining the Veteran and reviewing his medical history, the examiner diagnosed the Veteran as having degenerative changes of hips, right greater than left, noted since 2003.  She also assessed him as having loss of motion secondary to reported pain, noted since early 2000s, and lower extremity weakness as documented, present since early 2000s.  She went on to opine that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She explained that degenerative hip disease associated with pain and functional loss was well documented after 2003, with notes suggesting treatment in the 1990s.  She noted that the period of time after the Veteran's active service until the late 1990s to early 2000s was silent for any documentation of hip pain, a period of 10 to 15 years.  

The examiner acknowledged that the Veteran's claim file was positive for complaints of hip pain in service in the 1979-1980 timeframe, to include a physical therapy visit with a finding of pain with hip motion, but noted that radiographic findings of the hip in 1979 were normal and that there was no finding of chronic hip problems or treatment for hip problems after 1980.  She went on to note that the Veteran's post military occupation as a mail carrier involved repetitive bending, twisting and lifting, from a seated position, and was the likely etiology of the degenerative problems seen in the early 2000s to present.

It is clear from the evidence above that, despite the Veteran's documented complaints of hip pain in service in July 1979 and July 1980, he was not diagnosed as having a hip disability in service and x-ray studies at that time were negative for pathological changes.  Moreover, he had a normal clinical evaluation of the lower extremities at a Physical Evaluation Board examination in January 1986.  Thus, as he was not diagnosed as having a hip disability in service, the provisions for direct service connection under 38 C.F.R. § 3.303(a) are not warranted.

However, in considering this claim under 38 C.F.R. § 3.303(b) for evidence of a chronic bilateral hip disability or continuity of symptomatology, this is shown by the evidence of record.  Post-service records shortly after service in April 1986 and June 1986 reflect the Veteran's complaints of bilateral hip pain and a February 1987 record shows decreased range of motion due to hip pain.  The veteran was also assessed in February 1987 as having chronic hip pain, etiology unknown.

While there is no showing of complaints or treatment for hip pain from February 1987 to some point in 2003, which is a time span of over 15 years, the Board is reminded that "symptoms, not treatment are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In June 2003, X-rays confirmed that the Veteran had minimal degenerative changes in his hips.  He was also diagnosed in June 2003 as having bilateral hip strain, and in November 2003 as having iliotibial band syndrome and bilateral trochanteric bursitis.  

While the VA examiner reported that the Veteran's post military occupation as a mail carrier involved repetitive bending, twisting and lifting, from a seated position, and "was a likely etiology of the degenerative problems seen in the early 2000s to present", the statement did not preclude an in-service etiology of the bilateral hip disability.  In addition, the examiner did not fully explain why it was not likely that in-service hip pain could develop into such a disease over time.  Lastly, the examiner's opinion also failed to consider relevant statements of the Veteran regarding continuity of symptoms in reaching her ultimate conclusion.  

Thus, as the evidence is both evenly weighted both for and against the claim, the law requires the application of the benefit of the doubt be resolved in the Veteran's favor.  As such, service connection for a bilateral hip disability is warranted and the claim is granted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to service connection for a bilateral hip disability is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


